DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onufryk et al. (US 8,554,968), hereinafter referred to as Onufryk in view of Hickerson et al. (US 6,065,089), hereinafter referred to as Hickerson. 

Referring to claim 7, Onufryk teaches, as claimed, a storage device, comprising: a nonvolatile memory device; and a storage controller connected to the nonvolatile memory device (see figures 1 and 3), wherein the storage controller is configured to: fetch a first command from a first submission queue corresponding to a first application and a second command from a 
However, Onufryk does not teach delay issuing an interrupt, wherein the delay is based on a status of performance of a host, or a status of performance of the storage device. 
On the other hand, Hickerson discloses method and system for generating interrupts, wherein the system is configured to delay issuing an interrupt based on a status of performance of a host, or a status of performance of the storage device (col. 1, line 66 to col. 2, line 3; and col. 6, lines 26-32). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Onufryk in order to 

As to claim 8, the modified Onufryk in view of Hickerson teaches the storage device of claim 7, wherein the storage controller is further configured to issue the interrupt when a reference elapsed time elapses after issuing of a previous interrupt (see Hickerson, col. 6, lines 4-7), wherein a reference elapsed time is based on the status or performance of the host, or the status or performance of the storage device (see Hickerson, col. 7, lines 20-34). 
 
As to claim 15, the modified Onufryk teaches the storage device of claim 7, wherein the interrupt is a pin-base signal or is transferred in a message signaled interrupt (MSI) manner or an MSI-X manner (col. 20, lines 43-45). 

Referring to claims 1-6, the claims are substantially the same as claims 7, 8 and 15, hence the rejection of claims 7, 8 and 15 is applied accordingly. 
claims 16-18, the claims are substantially the same as claims 7, 8 and 15, hence the rejection of claims 7, 8 and 15 is applied accordingly.

Claims 9-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onufryk and Hickerson, as applied to claim 7 above, and further in view of Garcia et al. (US 6,145,061), hereinafter referred to as Garcia.

As to claims 9 and 10, the modified Onufryk teach the claimed invention except the limitation of claims 9 and 10.
	On the other hand, Garcia discloses method and system for managing a circular buffer/queue comprised of head and tail pointers, and configured to generate an interrupt when the difference between the pointers is “1” or becomes/changes to “1” (col. 5, lines 17-25 and col. 7, lines 62-66). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Onufryk so that the storage controller is further configured to issue the interrupt when a difference value (TP-HP) between a tail pointer TP and a head pointer HP of the second completion queue of the host is `1`; and when the difference value (TP-HP) changes from `0` to `1`, as taught by Garcia. The motivation for doing so 

As to claim 11, the modified Onufryk in view of Garcia teaches the storage device of claim 9, wherein the storage controller is further configured to issue the interrupt when a first mismatch occurs between the tail pointer TP and the head pointer HP of the second completion queue (see Garcia, col. 5, lines 20-23). 

As to claim 14, the modified Onufryk teaches the storage device of claim 9, wherein the storage controller is further configured to receive the head pointer from the host (col. 18, lines 10-11). 

As to claims 19 and 20, the claims are substantially the same as claims 9 and 10, hence the rejection of claims 9 and 10 is applied accordingly.

Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Onufryk and Hickerson, as applied to claim 7 above, and further in view of Wang et al. (US 7,277,447), hereinafter referred to as Wang.

claim 13, the modified Onufryk teach the claimed invention except the limitation of claim 13.
 	On the other hand, Wang discloses method and system configured to detect whether the difference value (TP-HP) is equal to an aggregation threshold; and issuing an interrupt corresponding to the at least one completion entry to the host (col. 6, lines 43-45; col. 8, lines 17-21; and col. 11, lines 27-30).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Onufryk and incorporate the step of detecting whether the difference value (TP-HP) is equal to an aggregation threshold; and issuing a second interrupt corresponding to the at least one completion entry to the host, as taught by Wang. The motivation for doing so would have been to reduce the number of command complete interrupts, thereby enhancing system/processing efficiency. 

Claim Objections 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184